PER CURIAM.
Upon review of this recently docketed appeal, the court considers whether it should be dismissed as untimely.
Pedro R. Cruz appealed a decision of the Board of Veterans’ Appeals that denied his claim for an effective date prior to August 30, 1989, the date that he applied for an increased rating for a psychiatric disability. The Court of Appeals for Veterans Claims affirmed the Board’s decision and entered judgment on September 12, 2005.
On February 23, 2006, the Court of Appeals for Veterans Claims received a letter from Lydia P. Cruz, who is identified as a legal custodian of Pedro Cruz. The Court of Appeals for Veterans Claims treated the letter as a possible notice of appeal to this court. In the event that the letter was intended to be a.notice of appeal, it was not timely received by the Court of Appeals for Veterans Claims. A notice of appeal is due within 60 days of the entry of the judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1). Any notice of appeal was due by November 11, 2005 and the letter was received 104 days after the due date. Because the notice of appeal was untimely filed, the appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) Cruz’s appeal is dismissed as untimely.
(2) Each side shall bear its own costs.